Title: To James Madison from Fulwar Skipwith, 26 May 1808
From: Skipwith, Fulwar
To: Madison, James



Sir,
Paris May 26th. 1808

Four American Ships, the James Madison, the Henry & Francis, the Charleston Packet, & the Packet (the three first in ballast) that were in the ports of France previous to the decree of the 17th. of Decr., but Sequestered since, were just liberated by decisions of the Council of Prizes, in consequence of orders received last week to that effect, by the Grand juge from his Majesty the Emperor, & by his Excellcy the Grand juge communicated through the Imperial Attorney General to the Council.  As soon as I can obtain formal copies of the decisions in those cases they shall be forwarded to you.  In the same order from his Majesty the Emperor, the Seisure of the Edward, another American Vessel, is maintained, unless it appears that her visit took place previous to the decree of the 17th. of Decr.  I have the honor to be most respectfy., Sir, Your Mo. Ob. Servt.

Fulwar Skipwith

